1 Modine Manufacturing Company Modine First Quarter Fiscal 2008 Earnings 2 2 2 Forward-Looking Statements Statements made in this press release regarding future matters are forward-lookingstatements within the meaning of the Private Securities Litigation Reform Act of 1995.Forward-looking statements, including those regarding a positive impact from new businessprograms, increased sales, acceleration of technology, achievement of cost reductions,changes in prices of raw materials, seasonality, refocus in global manufacturing footprint andcontinued financial returns are based on Modine’s current expectations. Modine’s actualresults, performance or achievements may differ materially from those expressed or implied inthese statements because of certain risks and uncertainties, including international economicchanges and challenges; market acceptance and demand for new products andtechnologies; the ability of Modine, its customers and suppliers to achieve projected salesand production levels; unanticipated product or manufacturing difficulties; and other factorsaffecting the company’s business prospects discussed in filings made by the company, fromtime to time, with the Securities and Exchange Commission including the factors discussed inItem 1A, Risk Factors, and in the “Cautionary Factors” section in Item 7 of the company’smost recent Annual Report on Form 10-K and its periodic reports on Form 10-Q. Weundertake no obligation to publicly update any forward-looking statement, whether as a resultof new information, future events or otherwise In addition, with regard to non-GAAP financial information, Modine provides definitions and areconciliation of such information to GAAP financial information in the earnings press releasethat accompanies these slides. Modine's financial results, as reported herein, are preliminary and subject to possibleadjustments. 3 3 3 First Quarter Fiscal 2008 Highlights •Encouraged with impact of business model changes and firstquarter performance •Reported strong sales volumes across most segments –Strength in Europe, Asia, South America, Commercial Products •Increased guidance for fiscal 2008 •New “Green” business opportunities •Manufacturing footprint changes •Still experiencing headwinds –Material costs - signs of improvement in nickel –Customer pricing –Cyclical downturn in the North American truck market 4 4 4 Gross margins 18-20% Growth 9-13% ROACE 11-12% Drives significant new business wins Changing the Business Model •Organizational changes •Manufacturing realignment •Rationalization/Focus on the core •Technology acceleration 5 5 5 Technology Acceleration •Historical strength - product differentiation –Spirex radiators –BetaWeld –PF technology •World-class facilities •Unique product structure –Applications –“Pull” from the customer –“Push to the customer •New board technology committee •Intellectual property aligned with our product roadmaps •Introduced new revolutionary next generation powertrain cooling and heattransfer technology 6 6 6 First Quarter Fiscal20082007Change Highlights •Electronics Cooling business has been excluded from results - discontinued operation •Strong sales increase - better than expected performance •EPS comparison impacted by lower tax rate in 2007 •Significant cyclical downturn in the North American truck market •Sequential improvement in margins from 4th quarter to 1st quarter •Company remains conservatively financed Quarterly Comparison Net sales$444.1$421.9$22.2 Earnings from continuing operations$ 12.4$ 20.9$ (8.5) Effective tax rate29.5 percent14.4 percent15.1 points Earnings per share from continuing operations $0.39$0.65$ (0.26) Return on capital employed6.7 percent9.0 percent(2.3) points - Gross margin16.018.5(2.5)points - Operating margin3.75.9(2.2)points - Capital turns2.52.4 0.1points Debt to capital ratio28.2 percent26.3 percent 1.9 points 7 7 7 E.P.S. •Tax benefit Brazilian netoperating loss provided a taxbenefit in 2007 •Volume Global strengthoffset by decline in NorthAmerican truck build rates •Commodity prices Gainingtraction on materialpass-through; signs ofimprovement in nickel •Operating performance andpricing Favorable operatingperformance more than offsetscustomer price downs •Product mix Cyclicaldecline in higher margin NorthAmerican truck business •Brazil exchange Foreigncurrency transaction gains Fiscal 2008 First Quarter Earnings Per Share Analysis 8 8 8 First Quarter Segment Analysis •Reflects revised segment reporting structure •Mix of segment sales is a key driver of first quarter results •South America segment consisted of one month of results in fiscal 2007 9 9 9 $16.50 •Copper and aluminum pricing remained in line withexpectations •Copper and aluminum hedges in place •Nickel prices showed significant improvement late inthe first quarter of fiscal 2008, indicating preliminarysigns of material cost stabilization 2008 Guidance Assumptions Metals Pricing 10 10 10 Assumptions and considerations •Seasonal pattern in fiscal 2008 results •Continued strength in Europe, Asia, South America and Commercial Products •North American truck build rates - 205,000 units with ramp up of new customer in second half of fiscal 2008 •Metals pricing –$1.25/lb. Aluminum –$16.50/lb.Nickel –$3.60/lb. Copper •Plant productivity continued execution of manufacturing consolidation plans These expectations are subject to a number of assumptions and other factors, and would change significantly if theassumptions change, or if developments transpire outside the company’s control. Fiscal 2008 Guidance Guidance Summary Fiscal 2007Fiscal 2008 Low High Net sales$1.72 billion $1.70 billion $1.80 billion Gross margin (%) 16.2 16.0 16.5 Operating margin (%) 2.7 3.1 3.7 Pre-tax earnings$ 45 million $ 46 million $ 52 million Tax rate (%) 13.8 27 23 Earnings per fully diluted share$ 1.21 $ 1.05 $1.25 Capital spending$ 83 million $ 85 million$105 million Depreciation$ 70 million $ 75 million$ 80 million 11 11 11 25% 21% 22% 21% 19% 16% 18 to 20 percent gross margin goal 18-20% 16.0-16.5% Gross Margin Trend •Willing to slow growth to increaseprofitability •Portfolio rationalization –Customers –Businesses •Electronics Cooling –Must meet profitability andstrategic hurdles •Manufacturing base –Realignment –Modine Production System •Product and materials standardization •Modernization of our current materialspass through agreements •New, next generation technologyintroductions •Risk management of commodities 12 12 12 Gross Margin Operating Margin 23 Sales Relative to Investments - Capital Turns Margins ROACE 6.7% 9.0% 9.7% 7.2% 5.9% TARGET 4.1% •Industry fundamentals remain challenging •North American truck build rate recovery •Plans in place to address challenges –Changing the business model •Reconfigure the organization •Realign the manufacturingfootprint •Build advantaged positions orexit •Accelerate technologyinnovations Intermediate Term View
